Citation Nr: 0942139	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  03-28 986A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for anemia.  

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDING OF FACT

In a statement dated in August 2009, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.  

The afore stated issues of entitlement to service connection 
for anemia and bilateral carpal tunnel syndrome were the only 
issues certified by the agency of original jurisdiction (AOJ) 
for appellate review by the Board.  Nevertheless, the Board 
must consider all claims reasonably raised by the record.   
See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derewinski, 
1 Vet. App. 127, 130 (1991).  

In September 2009, the Veteran's representative made a 
presentation to the Board in which the issues were listed as 
entitlement to increased ratings for a back disorder, hiatal 
hernia, and headaches, as well as service connection for a 
right ankle disorder.  Review of the file discloses that 
these rating and service connection claims were indeed issues 
for which there were perfected substantive appeals in 
September 2003.  Following the perfection of those appeals 
and further development, in July 2007, a Decision Review 
Officer (DRO) at the RO granted a 40 percent rating for 
degenerative disc disease of the lumbar spine, a 30 percent 
rating for headaches, and a 10 percent rating for tinnitus.  
The DRO also granted service connection for residuals of a 
right ankle fracture, residuals of a left thumb fracture, and 
bruxism, all with noncompensable evaluations.  All grants 
were effective the day after the Veteran completed his active 
service, which is the earliest date allowed by law.  
38 U.S.C.A. § 5110 (West 2002).  The DRO continued a 
noncompensable evaluation for a hiatal hernia with 
gastroesophageal reflux disease and continued denials of 
service connection for bilateral carpal tunnel syndrome and 
anemia.  

It should be noted that, in March 2006, the Veteran had been 
informed regarding ratings and effective dates in accordance 
with the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Nevertheless, he did not disagree with the 
assigned ratings or the effective dates.  In his response of 
September 2007, the Veteran indicated that he was only 
appealing the denial of service connection for bilateral 
carpal tunnel syndrome and anemia secondary to tropical 
sprue.  The only reasonable construction of this 
communication is that he was withdrawing appeals as to all 
other issues.  As the Veteran subsequently withdrew these 
remaining issues, the Board finds that the representative's 
assessment of the issues is incorrect.  There remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


